--------------------------------------------------------------------------------

Exhibit 10.1


Independent Contractor Agreement


This Independent Contractor Agreement (“Agreement”) is entered into between
RiceBran Technologies, a California corporation (“Company”), and Mark McKnight,
an individual (“Consultant”). The parties agree, effective as of January 1, 2017
(“Effective Date”), as follows:


1.             Background and Purpose.


1.1.          Prior Employment.  Consultant is a former employee of the Company,
whose employment with the Company ended on December 31, 2016.  At the time that
his employment with the Company ended, Consultant executed an Employment
Termination Agreement with the Company severing the employment relationship.


1.2           Voting Agreement.  On even date hereof, Consultant and his spouse,
Nicole McKnight, entered into a Voting Agreement with Company, pursuant to which
Consultant and his spouse agreed to vote their shares of RBT capital stock as
recommended by the Company’s Board of Directors at any meeting of the Company’s
shareholders occurring on or before December 31, 2017.


1.3           Consulting Services.  Subject to the terms and conditions of this
Agreement, the Company hereby engages the Consultant as an independent
contractor to perform the Services, and the Consultant hereby accepts such
engagement. For purposes of intellectual property protection under this
Agreement, the Company is the commissioning party.


1.4           Defined Term.   For the Purpose of this Agreement, the phrase
“Related to the Company Business” means any and all business activities with
respect to either (i) rice bran, rice bran derivative products or any
formulation or product development involving rice bran or rice bran derivative
products, or (ii) the Company's actual or demonstrably anticipated research or
development of which Consultant has knowledge.


2.             Duties and Compensation. The Consultant’s services and duties
hereunder (collectively “Services”), term of engagement, compensation and
provisions for payment thereof will be as set forth herein and in Exhibit A
attached, which may be amended in writing from time to time, or supplemented
with subsequent arrangements for services to be rendered by the Consultant as
specifically agreed to by both parties in writing and attached as an addendum to
or amendment of Exhibit A, and which collectively are hereby incorporated by
reference.


3.             Expenses. Consultant will be responsible for all costs and
expenses Consultant incurs in performance of Consultant’s obligations set forth
in this Agreement, unless specifically authorized in advance by the Company.
Pre-approved expenses will be billed to the Company and the Company will
reimburse such pre-approved out-of-pocket expenses. Notwithstanding the
foregoing, expenses for the time spent by the Consultant in traveling to and
from Company facilities will not be reimbursable.



--------------------------------------------------------------------------------

4.             Communications. Consultant shall apply good faith best efforts in
performing the Services. Consultant will communicate with the Chief Executive
Officer of the Company on a periodic basis during the term of this Agreement.
Subject to the foregoing, Consultant has the exclusive right to control the
manner in which his work is completed; however, the Company has the right to
inspect the manner in which the work is being completed.


5.             Equipment; Access to Company Facilities; Third Party Assistants.


5.1           Equipment. Consultant has and will provide all necessary tools,
supplies and equipment necessary to perform the Services. The Company will not
be required to supply to Consultant any such tools, supplies or equipment. In
the event the Company does supply any equipment or software to Consultant, such
equipment or software shall be the responsibility of the Consultant and shall be
returned to the Company in good condition within five (5) business days of the
termination of this Agreement. If shipping is required to return equipment or
software, Consultant shall obtain prior approval from the Company of insured
shipping costs and carrier, which will be borne by Company.


5.2           Access to Company Facilities. Except as specifically permitted by
an authorized employee of the Company, Consultant, in Consultant’s role as an
independent contractor to the Company hereunder, will have no access to any
Company facilities.


5.3           Third Party Assistants. In the event that Consultant intends to
utilize the services of persons other than employees of the Company to perform
the services as described in Section 2 and to assist Consultant under this
Agreement (“Third Party Assistants”), Consultant shall first advise the Company.
The Company shall have a reasonable time in which to accept or reject such Third
Party Assistants. In addition, such Third Party Assistants shall be obligated
under the terms of this Agreement on the same basis that Consultant is so
obligated. Unless otherwise agreed to, the obligations for compensation to any
approved Third Party Assistants shall be solely the responsibility of
Consultant.


6.             Confidentiality. The Consultant acknowledges that during the
engagement Consultant will have access to and become acquainted with various
trade secrets, inventions, intellectual property, innovations, source code,
processes, information, records and specifications owned or licensed by the
Company and/or used by the Company in connection with the operation of its
business including, without limitation, the Company’s business and product
processes, methods, customer lists, login identifications, passwords, accounts
and procedures. The Consultant agrees that Consultant will not disclose any of
the aforesaid, directly or indirectly, or use any of them in any manner, either
during the term of this Agreement or at any time thereafter, except as required
in the course of this engagement with the Company. All files, records,
documents, blueprints, specifications, computer files, information, letters,
notes, media lists, original artwork/creations, notebooks, and similar items
relating to the business of the Company, whether prepared by the Consultant on
behalf of the Company or otherwise coming into Consultant’s possession, will
remain the exclusive property of the Company. The Consultant will not retain any
copies of the foregoing without the Company’s prior written permission. Upon the
expiration or earlier termination of this Agreement, or whenever requested by
the Company, the Consultant will  promptly deliver to the Company all such
files, records, documents, specifications, information, and other items in
Consultant’s possession or under Consultant’s control. The Consultant further
agrees that the Consultant will not disclose the terms of this Agreement to any
person, other than financial, legal and tax advisors, without the prior written
consent of the Company.


2

--------------------------------------------------------------------------------

7.             Assignment of Inventions. Consultant assigns to the Company all
of Consultant's interest in all inventions created while performing services for
the Company or Related to the Company Business, whether or not they are eligible
for patent protection, made or conceived by Consultant, solely or jointly with
any others, during the term of this Agreement, except for any idea or invention
for which no equipment, supplies, time, facilities or trade secret information
of the Company was used and that was developed entirely upon Consultant's own
time, and is not Related to the Company Business. All ideas and inventions
hereby assigned are referred to as “Assigned Inventions”. Consultant agrees to
promptly disclose all Assigned Inventions in writing to the Company, to assist
the Company in preparing any and all applications and assignments for Assigned
Inventions and to vest title to those inventions in the Company, all at the
Company's expense, but for no consideration to Consultant in addition to
Consultant's compensation under this Agreement. If the Company requires
Consultant's assistance under this Section after termination of this Agreement,
Consultant will be compensated for Consultant's time actually spent in providing
that assistance pursuant to a separate written agreement between the parties.


8.             Prior Inventions. Consultant has attached as Exhibit B, a list of
any inventions belonging to Consultant prior to association with the Company
("Prior Inventions") that are Related to the Company Business and that and that
are not assigned to the Company hereunder. If no such list is attached,
Consultant represents that there are no such Prior Inventions. If during the
term of this Agreement, Consultant incorporates into a Company product, process
or machine a Prior Invention owned in whole or in part by Consultant, the
Company is hereby granted and will have a nonexclusive, royalty‑free,
irrevocable, perpetual, worldwide and assignable license to make, have made,
modify, sublicense, use and sell such Prior Invention as part of or in
connection with such product, process or machine. Consultant agrees to not use
or incorporate into a Company product, process or machine third party
intellectual property without the Company first receiving the express written
consent of such third party.


9.             Intellectual Property Rights in Works of Authorship. Consultant
(i) acknowledges and agrees that any inventions and intellectual property rights
arising from the Services that qualify as works of authorship belong to the
Company and are “works made for hire” as defined in section 101 et seq. of the
United States Copyright Act, Title 17, United States Code (“Copyright Act”), and
(ii) assigns to the Company all right, title and interest in any such inventions
and intellectual property rights arising from the Services that are not works of
authorship or works made for hire as defined in the Copyright Act. If during the
term of this Agreement, Consultant incorporates any formulation or product
development Related to the Company Business into Services an invention or other
work of authorship previously owned by Consultant, or in which Consultant has an
interest, (“Prior Invention”), the Company is hereby granted and will have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide and assignable
license to use, modify, display, reproduce and distribute such Prior Invention
as part of the Company’s products, related documentation or service offerings.
The Company will be the sole author and owner of any and all inventions and
works of authorship created pursuant to this Agreement and the parties do not
intend to be joint authors in any works of authorship or inventions created
pursuant to this Agreement, unless agreed to between the Parties in writing. In
addition, during the term of this Agreement, Consultant has no and shall not
assert any ownership interest to the business names and/or trademarks of the
Company.  Without limiting the foregoing provisions of this Section, Consultant
understands and agrees that if Consultant develops any formulas for the Company
or any of its subsidiaries in connection with the Services, the Company shall be
the sole owner of, and Consultant shall have no interest in, such formulas.


3

--------------------------------------------------------------------------------

10.           Records of Inventions and Works of Authorship. Consultant agrees
to keep and maintain adequate and current written records of all inventions and
works of authorship of Consultant during the term of this Agreement. Such
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by the Company, and will be available to and remain the
sole property of the Company at all times.


11.           Non-infringement Indemnity. Consultant warrants that all Services
(or any portion thereof) and all inventions and intellectual property rights
arising from the Services will be the original work product of Consultant and
will not be based on, or derived from, the proprietary information or items of a
third party except as expressly disclosed in advance and in writing to the
Company and approved in writing by the Company and that none of the Services (or
any portion thereof) inventions and intellectual property rights arising from
the Services will infringe any copyrights, trademarks, patents, trade secrets or
the proprietary rights of a third party. Consultant and Company for each of
themselves hereby agrees to defend, indemnify and hold harmless each other and
each of their officers, directors, shareholders, agents, representations and
employees from and against all claims, suits, obligations, liabilities, demands
or causes of action (including costs and reasonable attorneys’ fees) arising
from any intellectual property infringement by the other or their agents in
connection with this Agreement or Consultant’s breach of the foregoing
representation and warranty.


12.           Warranty. Consultant warrants that all Services will conform to
the applicable specification documents, proposals and requirements as set forth
by the Company for the Services described above.


13.           Conflicts of Interest; Non-hire Provision. The Consultant
represents that Consultant is free to enter into this Agreement and that this
engagement does not violate the terms of any agreement between the Consultant
and any third party. Further, the Consultant, in rendering Consultant’s duties
will not utilize any invention, discovery, development, improvement, innovation,
or trade secret in which Consultant does not have a proprietary interest. During
the term of this Agreement, the Consultant will devote as much of Consultant’s
productive time, energy and abilities to the performance of Consultant’s duties
hereunder as is reasonably necessary to perform the required duties in a timely
and productive manner. The Consultant is expressly free to perform services for
other parties during the term of this Agreement, subject to Consultant’s duty of
confidentiality under this Agreement.


14.           Right to Injunction. The Consultant expressly agrees that the
Company will be entitled to injunctive and other equitable relief in the event
of, or to prevent, a breach of any provision of this Agreement by the
Consultant. Resort to such equitable relief, however, will not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise will be construed to be cumulative, no one of them will
be exclusive of any other or of any right or remedy allowed by law.


4

--------------------------------------------------------------------------------

15.           Term and Termination. The term of this Agreement shall be as set
forth on Exhibit A. Either party may terminate this Agreement, with or without
cause, at any time by thirty (30) days written notice to the other party. In
addition, the Company may terminate this Agreement for cause if the Consultant
is convicted of any crime, fails or refuses to comply with the written policies
or reasonable directive of the Company, is guilty of serious misconduct in
connection with the performance hereunder, or materially breaches provisions of
this Agreement, the Company at any time may terminate the engagement of the
Consultant immediately and without prior written notice to the Consultant. The
provisions of Sections 6 through 9, 11 and 15(inclusive) and any other
provisions that by their terms anticipate survival shall survive the termination
of this Agreement.  Consultant may terminate this Agreement immediately and
without any further action for cause, if the Company is in material breach of
this Agreement, or if the Company files for Bankruptcy or if a Receiver is
appointed to conduct its affairs. Each party agrees to provide a 30 day written
notice and opportunity to cure period prior to terminating this Agreement for
cause, which notice shall specify any and all breaches and steps necessary to
cure same.


If Consultant is terminated without cause by the Company, Company agrees to pay
Consultant a lump sum in the amount of $450,000.00, subject to reduction as
provided below, within ten (10) days from termination.  Said payment will be
deemed a “buyout fee” for purposes of this Agreement. Said payment will decrease
by $12,500.00 per month during the term of this Agreement. For example, if the
Company elects to terminate the Consultant without cause on December 31st, 2017,
then the Company will give notice to Consultant on November 30th, 2017 and shall
pay a “buyout fee” of $300,000 on December 31st, 2017.


16.           Independent Contractor. This Agreement will not render the
Consultant an employee, partner, agent of, or joint venturer with the Company
for any purpose and Consultant does not have the authority to bind the Company
in any manner. The Consultant is and will remain an independent contractor in
Consultant’s relationship to the Company. The Consultant will have no claim
against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.


17.           Non-Solicit; Non-Compete.


17.1.        Non-Solicitation. To the fullest extent permissible under
applicable law, Consultant agrees that both during the term of this Agreement
and for a period of one (1) year following termination of this Agreement,
Consultant shall not take any action to induce employees or independent
contractors of Company or its subsidiaries to sever their relationship with
Company or its subsidiaries and accept an employment or an independent
contractor relationship with any other business.


5

--------------------------------------------------------------------------------

17.2.        Non-Compete. In order to protect the Company in the object of this
Agreement, to the fullest extent permissible under Arizona law, Consultant
agrees to refrain from, unless first obtaining Company’s prior written consent,
which may not be unreasonably withheld, directly or indirectly, engaging in,
being employed by, being under contract with, owning, managing, operating,
joining, controlling, or participating in the ownership, management, operation,
or control of, or having any interest in, (i) any customer during tenure,
current customer or vendor of the Company’s wholly-owned subsidiary, Healthy
Natural Inc., a Nevada corporation (“HN”) for a period of one (1) year after the
termination of this Agreement, or (ii) any business, firm, sole proprietorship,
partnership or corporation that operates, proposes to operate or engages in a
business that is (A) a contract manufacturing business that is located in North
America for a period of one (1) year after the termination of this Agreement or
(B) Related to the Company Business for a period of one (1) year after the
termination of this Agreement.  The foregoing provisions allow for Consultant to
perform all consulting related services to the customers identified in Exhibit
C and will not in any way restrict Consultant from performing said services for
these customers during or after the termination of this Agreement.


17.3.        Reasonableness. Consultant acknowledges that the nature and periods
of restrictions imposed by the covenants contained herein are fair, reasonable,
and that the Company would sustain great and irreparable loss and damage if
Consultant in any manner were to materially breach any of such covenants.
Accordingly, in the event of an actual or threatened breach of the covenants by
Consultant, in addition to all other remedies which Company may have, Company
shall be entitled to enforce the specific performance of this Agreement and to
seek both immediate, temporary and permanent injunctive relief (to the extent
permitted by law) restraining such breach.


17.4         Separate Covenants.  It is understood by and between the parties
hereto that the covenants contained in this Agreement shall be deemed to be a
series of separate covenants, one for each line of business engaged in by
Company.  Each separate covenant shall hereinafter be referred to as “separate
covenant.” If any court or tribunal of competent jurisdiction shall refuse to
enforce one or more of the separate covenants because the time limit applicable
thereto is deemed unreasonable, it is expressly understood and agreed that such
separate covenant or separate covenants shall not be void but that for the
purpose of such proceedings and such time limitation shall be deemed to be
reduced to the extent necessary to permit the enforcement of such separate
covenant or separate covenants.  If any court or tribunal of competent
jurisdiction shall refuse to enforce any or all of the separate covenants
because, taken together, they are more extensive (whether as to geographic area,
scope of business or otherwise) than is deemed to be reasonable, it is expressly
understood and agreed between the parties hereto that such separate covenant or
separate covenants shall not be void but that for the purposes of such
proceedings, the restrictions contained therein (whether as to geographic area,
scope of business or otherwise) shall be deemed to be reduced to the extent
reasonably necessary to permit the enforcement of such separate covenant or
separate covenants.


6

--------------------------------------------------------------------------------

18.           Taxes. Consultant will be responsible for payment of all taxes and
insurance applicable under existing laws, including, but not limited to, social
security taxes, and federal and state and city income taxes(but excluding any
taxes on the net income of the Company). Consultant warrants that he will make
all necessary payments due appropriate governmental agencies to comply with the
foregoing and defend, indemnify and hold harmless the Company and the officers,
directors, Consultants, agents, Affiliates and representatives of the Company
against any and all claims, demands, causes of action, damages, losses,
liabilities, costs or expenses that may arise out of breach of the foregoing.


19.           Workers Compensation and Other Insurance. Consultant agrees to
provide workers compensation insurance, if and as may be required by law, for
Consultant and for Consultant’s employees and agents and agrees to hold harmless
and indemnify the Company for any and all claims arising out of any injury,
disability or death of Consultant or any of Consultant’s employees or agents.
The Company will not carry liability insurance for the Consultant relative to
any service that Consultant performs for the Company.


20.           Information.  Consultant represents and warrants to the Company
that all information provided by Consultant is true and correct and that
Consultant has the right to provide such information. Consultant will
immediately notify the Company in writing of any change in the accuracy of such
information.


21.           Successors and Assigns. All of the provisions of this Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective heirs, if any, successors, and assigns.


22.           Governing Law and Jurisdiction. This Agreement shall be governed
and construed and enforced in accordance with the internal, substantive laws of
the State of Arizona without giving effect to the conflict of law rules thereof,
and shall be deemed to be executed in Arizona. Any legal action or proceeding
relating to this Agreement shall be instituted in a state or federal court in
Phoenix, Arizona. The parties agree to submit to the jurisdiction of, and agree
that venue is proper in, these courts in any such legal action or proceeding.


23.           Headings. Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.


24.           Waiver. Waiver by one party hereto or breach of any provision of
this Agreement by the other will not operate or be construed as a continuing
waiver.


25.           Assignment. The Consultant shall not assign any of Consultant’s
rights under this Agreement, or delegate the performance of any of Consultant’s
duties hereunder, without the prior written consent of the Company.


26.           Notices. Any and all notices, demands, or other communications
required or desired to be given hereunder by any party will be in writing and
will be validly given or made to another party if personally served, or if
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested. If such notice or demand is served personally, notice
will be deemed constructively made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice will be
conclusively deemed given five days after deposit thereof in the United States
mail addressed to the party to whom such notice, demand or other communication
is to be given at the address set forth on the signature page hereto. Any party
hereto may change its address for purposes of this paragraph by written notice
given in the manner provided above.


7

--------------------------------------------------------------------------------

27.           Modification or Amendment. No amendment, change or modification of
this Agreement will be valid unless in writing signed by the parties hereto.


28.           Entire Understanding. This document and any exhibit attached
constitute the entire understanding and agreement of the parties, and any and
all prior agreements, understandings, and representations are hereby terminated
and canceled in their entirety and are of no further force and effect.


29.           Unenforceability of Provisions. If any provision of this
Agreement, or any portion thereof, is held to be invalid and unenforceable, then
the remainder of this Agreement will nevertheless remain in full force and
effect.


30.           Attorneys’ Fees. If the services of an attorney are required by
any party to secure the performance of this Agreement or otherwise upon the
breach or default of another party to this Agreement, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any person in relation thereto, the
prevailing party will be entitled to attorneys’ fees, costs and other expenses,
in addition to any other relief to which such party may be entitled. Any award
of damages following judicial remedy or arbitration as a result of the breach of
this Agreement or any of its provisions will include an award of prejudgment
interest from the date of the breach at the maximum amount of interest allowed
by law.


[Signature Page to Follow]
 
8

--------------------------------------------------------------------------------

The parties have entered into this Independent Contractor Agreement as of the
date first set forth above.


RICEBRAN TECHNOLOGIES
 
CONSULTANT
         
/s/ Robert Smith
 
/s/ Mark McKnight
 
By: Robert Smith
 
Name: Mark McKnight
 
Title: Chief Executive Officer
             
Address:
 
Address:
         
6720 N Scottsdale Rd, Suite 390
 
10416 N. 61st Place
 
Scottsdale, AZ 85253
 
Paradise Valley, AZ 85253
 



9

--------------------------------------------------------------------------------

Exhibit A


The Services of Consultant shall be the following:


From time to time as requested by the Company, Consultant shall provide the
following services to the Company on behalf of the Customers listed in Exhibit
C:



·
Primary contact to HN customers for customer support

·
Development of new accounts for HN and RBT

·
Presentations to existing and new customers; and

·
New product development including formulations



Consultant shall be available to travel up to 5 days per month as reasonably
requested by the Company.


Provided that he complies with the requirements of Sections 6 and 17, Company
agrees that Consultant may provide services that are not Related to the Company
Business to certain businesses including, but not limited to, those listed in
Exhibit C, to this Agreement, which businesses are in the natural and health
products industries. Said services include, but are not limited to:



·
Consulting services

·
Product development services

·
Sales and marketing services

·
Management services

·
Team building services

·
Public speaking services

·
Motivational and educational books and media



The Term:


Unless earlier terminated as provided below, the term of this Agreement shall
commence on January 1, 2017 and end on December 31, 2019 (“Term”) and continue
to expiration, unless terminated pursuant to Section 15 of this Agreement.


Compensation:


Unless otherwise agreed by the Consultant and the Company in writing, the
following shall constitute the consideration, payable to Consultant for the
provision of Services during the Term:



·
$10,000.00 consulting fee paid each month during the Term, payable on the 28th
of each month, beginning on January 28, 2017, for the month of January 2017;

·
Commission, paid on the Net Revenue of existing customers, as outlined in
Exhibit C to this Agreement, paid by the 28th of the following month; and



10

--------------------------------------------------------------------------------

·
3.0% of Net Revenue received by RBT during the Term from new customers brought
to RBT procured by Consultant’s activities during the Term (“New Customers”).
Consultant will be deemed to have procured a new customer if Consultant was the
procuring cause for the relationship and the primary individual negotiating the
new transaction with the new customer.



For purposes of this Exhibit A, “Net Revenue” is defined as gross revenue paid
by such customers to the Company less returns, refunds, discounts, allowances
and payment defaults by customers.
 
11

--------------------------------------------------------------------------------

Exhibit B


Prior Inventions - Formulation, product development and product training for
private label health products, nutrition products and topical skin care products
for various companies, including, but not limited to, Drink ACT, Youngevity,
Nikken, Morinda Tahitian Noni, GNC, Vitamin Shoppe, Avera Sport, Costco, Sam's
Clubs, BJ Wholesale, The Smart Circle, bHIP, National Health Trends, Jeunesse,
Walmart, Target, H.E.B. Grocers, Fiesta Grocers, Joe Weider, Twin Labs, Neways,
NuSkin, Unicity, Vicky Form, and Bed - Bath & Beyond.


Literature – Aloe Vera:  Nature’s Miracle Plant; and Key Driver’s for Good
Health.


12

--------------------------------------------------------------------------------

Exhibit C


Healthy Natural, Inc. Customer List


Customer Name
 
Location
 
Monthly Commission
Zurvita, Inc.
 
Texas
 
1%
Fortis Biopharma
 
Louisiana
 
1%
Alive Max
 
California
 
3%
Dynammaxx
 
Texas
 
1%
LaCore Labs
 
Texas
 
3%
GNO
 
Hong Kong
 
3%
Ideal Living
 
California
 
3%
Therabotanics
 
California
 
3%
Team Effort
 
California
 
3%
Valentus
 
Florida
 
3%
Skinny Body Care
 
Florida
 
3%
Dream Tree
 
Texas
 
3%
AGS Labs
 
Texas
 
3%
Mad Rat
 
Texas
 
3%
Life Span Global
 
Colorado
 
3%
BioGenyx
 
Tennessee
 
3%
American Dream
 
Oklahoma
 
3%
Hallmark Stores
 
Missouri
 
3%
Life Brands
 
Louisiana
 
1%
New Customers
     
3%

 
13

--------------------------------------------------------------------------------